 In the Matter of NU-BRICK.PRODUCTS,INC.andUNITED CONSTRUCTIONWORKERSORGANIZING COMMITTEE,AFFILIATED WITH THE C I 0Case No R-3991-Decided July 15, 194Jurisdictionasphalt products manufactul ing industryInvestigation and Certification of Representatives:existence of question stipu-lation that Company refused to accord petitioner recognition until ceitifiedby the Boaid, election necessaryUnit Appropriatefor CollectiveBargainingall production and maintenanceemployees, excluding supeivisoly and clerical employeesMr C Thomas Downs,for the Board.Mr Aldred J Meredith,of Detioit, Mich , for the CompanyMr. Edwin 0 Barttelbort,of Detroit, Mich , for District 50Miss Melvernr R. Krelow,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers Organiz-ing Committee, affiliated with the C I 0, herein called the United,alleging that a question affecting commerce had arisen concerningthe representation of employees of Nu-Brick Products, Inc, Detroit,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJerome H Brooks, Trial ExaminerSaid hearing was held at De-troit,Michigan, on June 26, 1942The Board, the Company, andUnited Construction Workers, Division of District 50, United MineWorkers of America, herein called District 50,' appeared,' partici-IAt thebeginning of the hearing,District 50 moved to have the formal papers amendedto substitute"United Construction \`orkers, Division of District 50, United Mine Workersof ' merica"as the name of the union m%olved It also moved to strike from the recordand the exhibits contained in the record all references to any affiliation of the UnitedConstruction Workers, Division of District 50, United Mine Workers of America,with anyother organizationThe Company,but none of the employees,objectedThe Trial Ex-ammei overruled the Company'sobjections and granted the motionsWe do not passon the question as to whether United Construction Woikers, Division of District 50, UnitedMine Workers of America is a successor to United Construction Workers Organizing Com-mittee, affiliated with the C I 02Althoughnotice of heating was served upon local#247 of the International Brother-hood of Teamsters,Chauffeurs,Stablemen and Helpers of America,affiliatedwith theA F of L ,hereinafter called the Teamsters,it did not appear at the hearing42 N L 11 B, No 105514 NU-BRICK PRODUCTS, INC.515gated, and-were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed 3Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITHE BUSINESS OF THE COMPANYNu-Brick Products, Inc, a Michigan corporation, having its mainoffice and, only plant in Detroit, Michigan, is engaged in the manu-facture of asphalt productsDuring the year ending August 1, 1941,the Company purchased raw materials and merchandise valued inexcess of $100,000, of which 99 percent was shipped from points out-side the State of Michigan to the Company's plant in Detroit, Michi-gan.During the same period, the Company manufactured finishedproducts valued in excess of $150,000, of which approximately 50 per-cent was shipped to points outside the State of Michigan, from theCompany's plant in Detroit, MichiganThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-IITHE ORGANIZATION INVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of Ameiica is a labor organization admitting to membershipin itsLocal 399 employees of the Company._IIITHE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representation hadarisen in that the United requested exclusive recognition for the Com-pany's employees at its Detroit PlantThe Company refused untilthe United had been certified by the BoaidA repoit piepaiedby theRegional Director and introduced in evi-dence at the heat ing indicates that the United submitted evidence thatit represented a substantial number of the employees of the Companyin the unit heieinaftei found to be appropriateIThe Board's affirmanceof the TrialExaminer's rulings is to be construed in connectionwith footnote 1,supra4The Regional Dnectoi reportedthat theUnited presented 15 membership cards datedbetween March13 andMarch 17,1942Of the 15 cards presented,13 bear apparentlygenuine signatures of persons whose names appearon the Company's pay rollof April 29,1942Theicare approximately 23 employeesin the allegedunitThe Regional Directorfurther reportedthat theTeamsters was requested to submit evidence of representationbut failedto do so, that theTeamstersisa partyto a union shop contract with theCompany expiringApril 24, 1942,and extendedto July 24, 1942 516DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 24, 1941, the Teamsters and the Company entered into aunion shop contract for 1 year covering substantially the same em-ployees as those in the unit herein agreed by the parties to be appro-priateOn March 20, 1942, the Teamsters requested an extension ofthe contract for 90 days due to its inability at that time to negotiatefor a new contract because of many other contracts expiring at thesame timeThis was granted by the CompanyThis extensionbrought the expiration date of the contract up to July 24, 1942Asstated above, the Teamsters did not appear, and no party contends thatthe contract constitutes a bar to a determination of representativesWe find that this contract is not a bar to an investigation of rep-resentatives and that a question affecting commerce has arisen concern-ing the representation of the employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the ActIV THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at its Detroit,Michigan, plant, excluding supervisory and clerical employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concei mng representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth insaid Direction.In accordance with a request by the representative of District 50,we shall designate that organization on the ballot as Local 399, UnitedConstructionWorkers, Division of District 50, United Mine Workersof AmericaAlthough the Teamsters has presented no evidence of representationamong employees in the unit, we shall, nevertheless, accord it a placeon the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby NU-BRICK PRODUCTS, INC517DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nu-Brick Prod-ucts, Inc , Detroit,Michigan,an election by secret ballot shall be con-ducted as early as possible but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asageit for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Local399,United ConstructionWorkers, Division of District 50, UnitedMine Workers of America, or by Local #247 of the InternationalBrotherhood of Teamsters, Chauffeurs,Stablemen and Helpers ofAmerica, affiliated with the A F of L , for the purposes of collectivebargaining,or by neitherMR GERARD D REILLY took no part in the consideration of theabove Decision and Direction of Election.